Title: Thomas Jefferson to John L. Sullivan, 8 February 1817
From: Jefferson, Thomas
To: Sullivan, John L.


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          Your favor of Jan. 17. is just now recieved. I readily see how desirable it is that the steam-boat, hitherto confined to tidewaters, should extend it’s benefits to the river navigation of the upper country; and I shall with pleasure communicate the prospect of it which the letter you have favored me with gives, to the circle of society around me. but, dear Sir, this is small; I am grown old, go little from home, and am desirous to retire from every thing public and to give to repose and tranquility the feeble existence which remains to me. the discoveries daily made, and vast amelioration of the condition of man resulting from them, might inspire a curiosity to live to see them in action. sed hoc non fatum datum est. to this necessity I resign myself willingly, and to the guardianship of my younger fellow citizens, for whom, in the day of weakness I have endeavored to perform the same good offices. Accept my best wishes for the success of your inventions, and assurances of my great esteem and respect.
          Th: Jefferson
        